1
2                                                                        O
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9
10   MATTHEW TYE,                                Case No. 8:17-cv-01831-RGK-KES
11                Plaintiff,
12          v.                                  ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED
13   COUNTY OF LOS ANGELES, et al.,              STATES MAGISTRATE JUDGE
14                Defendants
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
18   records and files herein, including the initial Report and Recommendation of the
19   United States Magistrate Judge (Dkt. 30) and the Amended Report and
20   Recommendation (Dkt. 35). Further, the Court has engaged in a de novo review of
21   those portions of the Amended Report and Recommendation to which objections
22   have been made (Dkt. 36). The Court accepts the findings, conclusions, and
23   recommendations of the United States Magistrate Judge.
24         IT IS THEREFORE ORDERED that Los Angeles County’s motion to
25   dismiss (Dkt. 17) is GRANTED and Judgment will be entered:
26         1.    Dismissing the claim for damages based on Santobello v. New York,
27   404 U.S. 257 (1971) and the claim based on violation of procedural due process in
28
1    the First Amended Complaint with prejudice; and
2          2.    Dismissing all of the other claims in the First Amended Complaint
3    without prejudice but without leave to amend.
4
5    DATED: November 13, 2018
6
7                                         ____________________________________
                                          R. GARY KLAUSNER
8                                         UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
